Title: To James Madison from Henry Lee, 3 August 1791
From: Lee, Henry
To: Madison, James


My dear sir.
Philada. August 3d. 1791.
During my absence the physicians attending our afflicted countryman Col: Fisher have after various examinations decided that he has no stone, & incline to think his disorder is what is called a catarhh, a disease in the neck of the bladder or prostrate glands. In this doubt & consequent anxiety, I have advised him to obtain Doer. Mcnights opinion, to do which with certainty your agency is asked from my information to Col. Fisher, that it will be granted with sincerity & pleasure.
The following is a full statement of the beginning & progress of the disorder—”In the last of 86 or early in 87, on a pretty cold morning, he was surprized by a discharge of bloody urine, which at that time he could account for only by imputing it to a hard strain, or to riding a hard trotting horse. This discharge was followed by a copious one of mucus. At that time rest seem[ed] to procure ease, & exercise brought on a return of the complaint. Docr. Mcclurg was consulted, who gave it as his opinion that a stone in the bladder was likely the cause, altho he had known the same symptoms proceed from other causes, & advised the use of tonic medicines, which course was followed for two months. No releif being obtained, the bougee was tried by advice of a neighbor. Finding a little releif therefrom Col. Fisher used it frequently & once from the severity of his pain was induced to intrude it farther than common when he found it resisted by a hard matter in the bladder. From this he concluded that there was a stone, & communicated the event to some of the faculty, who declared it was impossible to feel a stone with such an instrument. A catheter was then tried, on which trial Col. Fisher was convinced that he felt a stone distinctly. On the withdrawing of the instrument there followed a quantity of loose calculus resembling white sugar candy. This confirmed himself & three physicians present, that the stone was the cause of his complaint.
Accordingly he took a variety of solvent medicines, particularly that called Adams solvent prepared by Perry in London & procured in N. York, but was particularly advised to apply to Doctor Jones of Philada. as an eminent Lythotomist. Col. Fisher thinks he received a little releif from the use of Adams solvent, which effected occasionally, discharges of the same sort as before mentioned.
Medicine as well as his patience being exhausted, he set out for Philada. & arrived here in May & put himself under the directions of Docr. Jones who after sounding him, appeared to have little doubt of the existence of a stone & a day was fixed for the performance of the operation necessary to extract it. The patient being put into the necessary position, many of the faculty present, Docr. Jones held the staff & Docr. Foulk the knife. The staff being introduced & the finger applied, to feel if possible the stone, a considerable effusion of mucus issued from the penis around the staff, & something of the same sort from the anus, which induced the physicians to postpone the operation, supposing that there were two ulcers one formed in the neck of the bladder, the other in the rectum & communicating with each other. But the patient conjectures that what came from the bladder was nothing more than urine mixed with the usual discharge of mucus, & what came from the anus the remains of a glister taken that morning. Matters being in this state & the patient in great pain Docr. Jones died. The surviving physicians have at different times sounded the patient & have not been able to discover the existence of a stone & but formed the opinion mentioned in the beginning of this letr. & have prescribed the application of mercurial ointment to the perinæum & hemlock pills to be taken night & morning.
The seat of pain is the perinæum & most agonizing when he goes to make water, which Col. Fisher supposes to proceed from the acrimony & heat of the urine.”
Col. Fisher always thought he had no stone, tho’ once he thought he felt it, & told his physic[i]ans if there was a disorder in nature so like the stone as admitted of deception, that disorder was the one undr. which he laboured. The reason why he entertained this opinion was because he never fe[l]t any weight in his bladder.
You will be so good my dear sir to enclose Dor. Mcnights decision on this case in a ler. addressed to Col. Fisher at Mr. Randolphs in Philada & to pay the necessary fee. The money will be returned to you should you reach this place before his departure—otherwise it will be left with Mr. Randolph. Yours always & affy
Henry Lee
P. S. A discharge of urine at this moment is mixed considerably with mucus & a little clotted blood.
